326 F.2d 693
SOUTHERN FOUNDATION CORPORATION (Intercounty Construction Corp.), et al., Appellants,v.Mary E. HANKINS, Administratrix of the Estate of Thomas A. Hankins, Deceased, Appellee.
No. 17863.
United States Court of Appeals District of Columbia Circuit.
Argued November 20, 1963.
Decided December 19, 1963.

Appeal from the United States District Court for the District of Columbia; Luther W. Youngdahl, Judge.
Mr. Frank F. Roberson, Washington, D. C., with whom Mr. George U. Carneal, Jr., Washington, D. C., was on the brief, for appellants.
Mr. Samuel Intrater, Washington, D. C., with whom Mr. Albert Brick, Washington, D. C., was on the brief, for appellee.
Before PRETTYMAN, Senior Circuit Judge, and BASTIAN and WRIGHT, Circuit Judges.
PER CURIAM.


1
Appellee [plaintiff], as administratrix of the estate of Thomas A. Hankins, eleven years of age when he died, sought to recover damages arising out of the boy's death, allegedly caused by the negligence of the District of Columbia and three contractors engaged in work on a construction project. A verdict against appellants [defendants] having been returned by the jury, the trial court was presented with motions for judgment notwithstanding the verdict, for reduction of the verdict or, in the alternative, for a new trial, based on the claims that the verdict was against the weight of the evidence, that the court erred in refusing to give certain instructions, and excessiveness of the verdict. All of these motions were denied by the trial court and this appeal followed.


2
Examination of the record convinces us that there was no error in any of the respects urged. Being in agreement with the opinion of the trial court in denying the several motions,1 the judgment of the District Court must be and is


3
Affirmed.



Notes:


1
 Hankins v. Southern Foundation Corp., 216 F. Supp. 554 (1963)